Citation Nr: 0527666	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-33 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a seizure disorder with 
dizziness and headaches due to head injury.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran testified at a hearing 
before the undersigned Veterans Law Judge (VLJ) in March 
2005.  


FINDING OF FACT

The veteran does not suffer from a diagnosed seizure 
disorder, with dizziness and headaches, that is related to 
military service. 


CONCLUSION OF LAW

The veteran does not have a seizure disorder with dizziness 
and headaches that is the result of disease or injury 
incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from April 1953 to November 
1953.  He claims that he suffers from seizures with dizziness 
and headaches as a result of an automobile accident in 
service.

The veteran's service medical records (SMRs) reflect that he 
had what were described as seizures beginning in July 1953.  
He was initially diagnosed with possible epilepsy in July 
1953.  He was admitted to the psychiatry and neurology unit 
for evaluation.  That same month a neurological examination 
did not reveal any abnormalities.  Skull films and routine 
laboratory studies were within normal limits.  The veteran 
was transferred to another military hospital in August 1953 
whereupon his physical examination was noted to be normal.  
The initial preliminary diagnosis of epilepsy was modified to 
a final diagnosis of inadequate personality.  The veteran's 
separation examination report, dated in November 1953, 
reflects that the veteran was unfit for duty because of a 
character and behavior disorder, namely inadequate 
personality.

Associated with the claims file are private treatment reports 
from Marymount Medical Center dated in July 1997.  The 
veteran's chief complaint was acute onset of dizziness with 
vomiting and blurred vision.  The veteran reported that at 
the onset of the symptoms, he almost blacked out.  A computed 
axial tomography (CAT) scan appeared to be negative.  The 
provisional diagnosis was noted to be benign positional 
vertigo and inner ear difficulty.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 1997 to June 2004.  At an audiology 
examination in April 1998, the veteran reported a severe 
attack of dizziness and nausea.  In June 1998, the veteran 
reported that he had discontinued taking medication he had 
been prescribed for his dizziness.  In December 2003, the 
veteran reported pain in his head.  

The veteran testified at a video conference hearing in March 
2005.  At that time his representative reported that the 
veteran would be submitting additional medical evidence (from 
Dr. Hays) directly to the Board and that the veteran wished 
to waive RO consideration of the evidence.  The veteran 
testified that he began having seizures in July 1953.  He 
reported that he did not have seizures prior to joining the 
military.  He reported that he had seizures sporadically, 
more so in the summer when he was in the sun and heat and 
usually after exercise or extreme physical exertion.  He 
testified that he has warning signs before he has a seizure 
and that he tries to go to sleep when he knows a seizure is 
impending.  He reported that when he comes to after a seizure 
he feels well.  He testified that while he was in service, he 
was involved in an automobile accident and he got thrown out 
of a truck.  He reported that he had his first seizure three 
weeks after the accident.  He testified that he had not 
spoken to his physician about whether his seizures were 
related to his military service.  

The veteran submitted private treatment reports after his 
hearing from Dr. R. Hays dated from April 1994 to October 
2003.  The veteran was seen for reports of severe dizziness 
and blurred vision in July 1997.  The veteran was admitted to 
the hospital for a CAT scan of the head.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the veteran claims that he suffers from a 
seizure disorder with dizziness and headaches as a result of 
an automobile accident in service.  While in service the 
veteran was treated for what were described as seizures, 
which were initially linked to a diagnosis of epilepsy.  
However, after further evaluation, the diagnosis was changed.  
The veteran was diagnosed with inadequate personality and he 
was subsequently discharged from service.  The veteran's SMRs 
are negative for any reference to a motor vehicle accident.  

The veteran was seen by Dr. Hays for severe dizziness and 
blurred vision in July 1997.  He was admitted to Marymount 
Medical Center and a CAT scan of the head was negative.  Dr. 
Hays concluded that the veteran might have had inner ear 
difficulty and benign positional vertigo.  Dr. Hays did not 
indicate that the veteran had seizures attributable to his 
military service.  

The veteran was seen at VA for various health issues 
unrelated to the issue on appeal from August 1997 to June 
2004.  The veteran had complaints of dizziness, nausea and 
head pain during that time; however, the veteran's condition 
was never related to his military service.  

When all of the evidence of record is considered, the Board 
finds that it does not support a finding that the veteran 
suffers from any seizure disorder connected to his period of 
military service.  In short, there is no objective evidence 
of record to indicate that the veteran suffers from a seizure 
disorder related to his military service.  Although it was 
thought at one point during his military service that the 
veteran had a seizure disorder, upon further evaluation and 
investigation, that diagnosis was changed.  No other record 
suggests that the veteran has a confirmed seizure disorder.  
In fact, when testing has been accomplished, no results 
suggesting a seizure disorder have been obtained.  In other 
words, the veteran does not experience a seizure disorder.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim.  Accordingly, service 
connection must be denied.  

The Board notes the veteran's allegation that his seizure 
disorder is traceable to an in-service injury.  Nevertheless, 
while the veteran is capable of providing information 
regarding his current condition, as a layperson, he is not 
qualified to offer opinions with respect to medical diagnosis 
or nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a seizure disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in December 2002.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA may not have been provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment reports.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that he has a seizure disorder that is 
related to his military service.  As for whether further 
action should have been undertaken by way of obtaining 
additional medical opinion on the question of whether any 
current disability is traceable to military service, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the veteran has had 
post-service problems with various symptoms, but there is no 
indication, except by way of unsupported allegation, that he 
has a seizure disorder that may be associated with military 
service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for a seizure disorder with 
dizziness and headaches due to head injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


